Citation Nr: 1752005	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, to include claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina (CLCW).  

2.  Entitlement to service connection for asthma with allergies, to include claimed as due exposure to CLCW.  

3.  Entitlement to service connection for a cardiac disability, to include claimed as due to exposure to CLCW.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to June 1960.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran relocated and the Chicago, Illinois RO currently has jurisdiction of the case.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

An August 2012 Board decision denied service connection for bilateral glaucoma and asthma with allergies, and remanded the case to the RO for further development of the claim of service connection for a cardiac disability.  The Veteran appealed the Board's decision, with respect to the denial of service connection for bilateral glaucoma and asthma with allergies, to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a May 2013 Joint Motion for Partial Remand filed by the parties - the Veteran and the legal representative of the VA, namely, the Office of General Counsel, vacating the Board's decision to the extent that it denied service connection for bilateral glaucoma and asthma with allergies and remanding the case to the Board for further action consistent with the Joint Motion.  Thereafter, in September 2013 and October 2014, the Board remanded all three issues on appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In October 2014, the Board remanded the case for: a new examination with respect to the glaucoma claim, an addendum opinion with respect to the asthma/ allergy claim, and private medical treatment records with respect to the cardiac disability claim.  A VA eye examination was conducted in December 2014, with subsequent opinions provided in February 2016 and April 2016, and an addendum VA opinion was obtained in January 2015 regarding the asthma/allergy claim.  The RO continued to deny the service connection claims in a supplemental statement of the case (SSOC) issued in April 2016.  The case was then transferred back to the Board.  

In a preliminary review of the record, the Board found that in April 2016 (after issuance of the SSOC), VA contacted the Veteran and informed him to disregard the SSOC (see VA Form 27-0820, Report of General Information).  This advice was given on the assumption that the three issues addressed therein all involved contentions that the Veteran was exposed to contaminated water while stationed at Camp Lejeune.  Instead, up to that time the only claim specifically involving a CLCW contention was service connection for bladder cancer (which was then also being developed, and was subsequently granted by the RO in a July 2017 rating decision).  (The RO has conceded he was exposed to contaminated water at Camp Lejeune.)

In August 2017, the Board brought the April 2016 Report of General Information to the attention of the Veteran's representative, seeking comment and clarity on whether it was the Veteran's contention that the three service connection issues on appeal also involved CLCW claims.  In an October 2017 memorandum, the Veteran's representative replied that the Report of General Information in the file was interpreted as showing that the Veteran had confirmed with VA that his claimed conditions were the result of his service in Camp Lejeune, and that the RO had advised him that his record would be referred to a different RO that specifically handled cases involving claims based on contaminated water at Camp Lejeune.  The Veteran's representative asserted that as this action was not completed and the three claims on appeal have not been considered under the contaminated water theory, a remand was required.  
This case was remanded by the Board to the RO on three previous occasions.  Given the foregoing discussion about the advice given to the Veteran to disregard the latest SSOC and his representative's argument for another remand, the Board finds another remand is necessary for the RO to consider this new theory of entitlement that has been raised in reference to the claims on appeal.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the entire record and determine whether any further development, to include obtaining VA examinations and/or medical opinions, is necessary to decide the claims of service connection for bilateral glaucoma, asthma with allergies, and a cardiac disability, in light of the new allegations that such claimed disabilities were incurred as a result of exposure to contaminated water at Camp Lejeune, North Carolina.  (Notably, it has been conceded the Veteran was exposed to contaminated water at Camp Lejeune.)

2.  After completion of any necessary development, the AOJ should readjudicate the claims on appeal, to include consideration of whether the disabilities are due to exposure to contaminated water at Camp Lejeune.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

